Citation Nr: 9908300	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral foot 
disorder, variously characterized as epidermophytosis, right 
heel pain/pes planus, and onychomycosis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

FINDINGS OF FACT

1.  In a February 1992 confirmed rating decision, the 
Regional Office (RO) denied the veteran's claim for service 
connection for a foot condition.  The RO notified the veteran 
of that determination, he did not appeal, and such became 
final.  

2.  Additional evidence submitted since the RO's February 
1992 decision does not bear directly and substantially upon 
the specific matter under consideration and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the RO's February 1992 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. § § 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
treatment, diagnoses, or complaints relating to the feet.  
Upon enlistment examination dated in September 1943, the 
veteran's extremities were clinically evaluated as normal.  
Upon separation examination dated in March 1946, the 
veteran's extremities were clinically evaluated as normal.

Department of Veterans Affairs (VA) outpatient treatment 
records dated from November 1987 to June 1991 reflect 
complaints of pain in the lateral aspect of the right foot, 
red spots on the right foot, and right heel pain reported as 
present for forty years.  Various relevant assessments of 
mild foot pain with no sign of infection, and dyshidrosis 
were noted.  The records reflect ongoing treatment for 
Diabetes Mellitus and an August 1989 note of beginning 
neuropathy of the feet.  Diabetic foot care teaching was also 
noted.

Upon VA examination dated in July 1991, the examiner noted 
diagnoses of a history of bilateral epidermophytosis, healed, 
and without residuals; and Diabetes Mellitus, type I, under 
control.  The examiner further noted the veteran's feet were 
clean without any redness or infection, the webs of the toes 
were clean and dry and without evidence of scaling or 
ulceration, or evidence of epidermal-phytosis.  The examiner 
also noted the lower extremities from the knee down were 
completely barren of any hair growth, and nail growth was 
noted as slow.  Peripheral pulses were noted as present but 
suppressed, sensation bilaterally was noted as normal.  Gait, 
toe walking, and heel walking were noted as normal.

In an August 1991 rating decision, the RO denied the 
veteran's claim for service connection for foot disease.  It 
was noted there were no active symptoms or residuals upon VA 
examination dated in July 1991, and the only evidence of foot 
disease in service was a history related by the veteran.  The 
RO noted there was no indication of recurring symptoms in the 
VA treatment records.  The RO further noted "[d]iabetes with 
neuropathy involving both feet was not incurred or aggravated 
during service."  

A private clinical record dated in April 1991 reflects a 
notation of decreased circulation in the right foot upon 
diabetic examination.  

In a February 1992 confirmed rating decision, the RO 
confirmed the earlier denial of service connection for a foot 
condition.  It was noted that there was no treatment for a 
foot disability shown in the veteran's service medical 
records.  The veteran did not file a notice of disagreement 
with that decision.  

The veteran requested to reopen his claim for service 
connection for both feet in January 1997.

The evidence submitted since the February 1992 confirmed 
rating decision consists of VA outpatient treatment records 
dated from November 1995 to June 1997.

VA outpatient treatment records dated from November 1995 to 
June 1997 reflect ongoing treatment for Diabetes Mellitus and 
a July 1996 diagnosis of onychomycosis.  Clinical records 
from the diabetes foot care clinic indicate treatment for 
diabetic neuropathy, nail deformities, and a risk category of 
zero. 

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1998).  

Following notification of an initial review and determination 
of a claim for service connection by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification, followed by a timely substantive 
appeal submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a) (1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, U. S. Vet. App. No. 97-1534 (February 17, 1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, U.S. Vet. 
App. No. 97-2180 (Feb. 17, 1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim as last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The veteran contends service connection is warranted for a 
bilateral foot disorder, which the veteran asserts he has had 
since he was in the military.

The VA outpatient treatment records dated from November 1995 
to June 1997 are new in that they were not previously of 
record.  However, they do not bear directly and substantially 
upon the specific matter under consideration, the incurrence 
or aggravation of a bilateral foot disorder, variously 
characterized as epidermophytosis, right heel pain/pes planus 
and onychomycosis, as a result of service.  These records do 
not reflect a causal link between the veteran's alleged foot 
disorder and any incident of service.  The only evidence of a 
link between the veteran's current foot disorder and service 
is the veteran's statement in his substantive appeal, which 
is cumulative of the veteran's previous contentions.  
Although the veteran can attest to his own memory of foot 
problems, as a layperson he is not competent to offer medical 
opinions regarding its etiology or whether it constituted a 
disability within the meaning of the relevant regulation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, in that it does not tend to show that any identified 
foot disorder, variously characterized as epidermophytosis, 
right heel pain/pes planus, and onychomycosis, was incurred 
or aggravated during service, or is otherwise attributable to 
service.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for a bilateral foot 
disorder, variously characterized as epidermophytosis, right 
heel pain/pes planus, and onychomycosis, service connection 
remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


